

logo.gif [logo.gif]


March 11, 2013
Private and Confidential


Nadeem Velani
7 Caldow Road
Toronto ON
M4N 2P4


Dear Nadeem:


I am very pleased to offer you the position of AVP Investor Relations with
Canadian Pacific Railway Company located in Calgary, reporting to myself.


Commencement Date


March 25, 2013.


Total Direct Compensation


In this role the expected value of your total direct compensation package (base
salary, STIP and LTIP) will have an expected annual value of $370,500 and is
comprised of:


Base Salary
Your annual base salary will be $190,000.


Short Term Incentive Plan (STIP)
You will be eligible to participate in the Short Term Incentive Plan (STIP).
Your target award level will be 30% of your base salary (or $57,000.) This
annual bonus is comprised of two components, individual and corporate: 40% will
be based on your individual performance as measured through the Company's
Performance Management Program and the remaining 60% will be based on the
Company's performance against its corporate targets. For 2013 you will receive a
prorated amount.


Long Term Incentive Plan (LTIP)




--------------------------------------------------------------------------------




You will be eligible to participate in CP’s annual Long Term Incentive Plan.
Subject to plan design as it may change over time and ongoing Board discretion,
your target award level is 65% of your annual base salary (or $123,500),
consisting of a 32.5% allocation of regular stock options and a 32.5% allocation
of performance share units (PSU’s).
For 2013, you will receive a discretionary Option grant with an expected value
of 32.5% of your annual base salary granted on April 2, 2013, unless the CEO is
in possession of undisclosed material information on that date. If such is the
case the grant will be made on the 3rd business day following the release of
such information.


Special Payment
Upon hire you will receive a cash payment of $25,000. You must remain actively
employed with CP and should you resign prior to March 2014, you will be required
to reimburse the full amount to CP.


Annual Vacation
You will be entitled to five weeks’ vacation. In this calendar year, your
vacation entitlement will be prorated according to your start date. As part of
CP’s Flexbenefits plan, you will also have the opportunity to purchase up to an
additional 10 Personal Days Off (PDOs) per year, pro-rated according to your
start date. For more information on PDOs, see Appendix II.


Automobile Plan
The Automobile Plan allows you to select an automobile up to a value of $44,400
(excluding provincial sales tax, goods and services tax, transportation, and
license costs). The plan also allows you to exceed this limit but at your own
expense.
The Company will obtain a vehicle and make it available for unrestricted use by
yourself and immediate family members who reside with you (as well as occasional
use by others). The Company will pay or will reimburse you for all maintenance
and operating expenses. The vehicle will be replaced after four (4) years or
100,000 kilometers, whichever comes first. Provision has been made to allow you
to purchase the vehicle, if you so wish, when it becomes eligible for
replacement or sooner if you leave the employ of the Company, according to the
terms of the plan.
As a result of your participation in this plan, you will incur an annual taxable
benefit relating to the use of the vehicle in accordance with current tax laws.
However, given it is the Company’s objective to promote the use of more fuel
efficient, environmentally friendly automobiles, the taxable benefit associated
with this perk will be grossed up should you select a vehicle that meets the
criteria for




--------------------------------------------------------------------------------




environmentally friendly vehicles as outlined in the Company’s Executive
Automobile Policy.


Upon commencement of employment, please contact Doug Rasmussen at Pattison
Leasing (403) 301-2407 to arrange for your vehicle. Please note that depending
on the vehicle selected, it may take up to 6 months from order placement to
receive your vehicle, and as a result, to begin taking advantage of this
benefit.


FLEXBenefits


You will be eligible to participate in CP’s FlexBenefits administered through
Manulife, our benefits provider. An activation key will be forwarded to you with
a link for accessing FlexBenefits on line. You will be given an expiry date by
which time you must complete your enrolment. Please see Appendix II for a
summary of benefits.


Executive Medical Plan

You are entitled to an annual executive medical examination. The examination
includes a number of tests, which will assist in determining your health status
as well as recommending preventative and/or curative measures, thus optimizing
your health. The medical information obtained during the examination remains
strictly confidential.


Canadian Pacific Pension Plan


You will be enrolled in the Canadian Pacific Defined Contribution (DC) Pension
Plan. CP’s competitive DC plan features employer and employee contributions
which increase over time based on your combined age and years of service. An
enrollment kit describing the DC plan will be provided to you in your “Getting
Started” package, and detailed information will be accessible on CP’s intranet
site, Rail City, after your start date.


In addition, you will be eligible to participate in the Canadian Pacific Railway
Company Supplemental Retirement Plan (the Supplemental Plan), which is fully
paid by the Company. Supplemental benefits include pension benefits in excess of
the Canada Revenue Agency maximums for the DC pension plan. For your level, this
plan provides an additional notional contribution of 6% of your base salary
annually. The following illustrates contribution levels.






--------------------------------------------------------------------------------




nadeemvelaniavpnoappe_image2.gif [nadeemvelaniavpnoappe_image2.gif]






Ownership Guidelines


By five (5) years from your start date, you will be required to achieve an
ownership level equivalent to your annual salary. To help you meet your
ownership requirements, the company has a voluntary incentive deferral program.
Annually, you may elect to defer all or a portion of your PIP payment into DSUs.
The company will provide a 25% match, i.e., one DSU will be awarded for every
four DSUs acquired with your PIP deferral. The matched units will only be
provided if you are below your ownership level.


Employee Share Purchase Plan (ESPP)


You can own part of CP through the Employee Share Purchase Plan (ESPP).  CP
shares may be purchased through payroll deduction and the Company will match a
portion of every dollar you invest (subject to certain vesting and contribution
conditions).  You can contribute between 1% and 10% of your eligible earnings to
the Plan.  On the first 6% of your base salary, CP will contribute 33 cents for
every dollar you invest. You may contribute an additional 4% of base salary
which will not be eligible for CP contributions.


Relocation


As your new position is located in Calgary, the relocation of you, your family
and your household effects will be governed by the Company’s Relocation (Canada)
Policy #8801 which can be found under Employee Policies on Rail City.
As a relocating employee, please ensure that the request for Relocation Form
(Appendix 1) is returned with your signed acceptance as soon as possible in
order to initiate your move. Once returned to us, Brookfield Global Relocation
Services (BGRS) will then contact you to initiate the process and answer any
questions you might have.








--------------------------------------------------------------------------------




Additional Information


Welcome to CP” Presentation
You are also invited to access “RailCity”, CP’s Intranet site, where you can
view information about our company, our policies and learn about our benefits.
To view the “Welcome to CP” presentation on “RailCity”, click on the “Employee”
tab and choose “New Employee”. If you have any difficulties accessing the site
please contact our HR Service Centre at 1-866-319-3900 or hr-help@cpr.ca


Accommodation of Special Needs
Should you require accommodation as a result of special needs such as physical,
mental or learning disabilities or religious requirements, please contact me or
Employee Relations at (403) 319-6447. The nature of such discussions will not be
disclosed to others except for legitimate business purposes or to enable the
accommodation. For a copy of CP's Workplace Accommodation policy, please contact
the HR Service Centre at 1(866)319-3900 or in Calgary at (403)319-3900.


Terms and Conditions of Employment
As a condition of employment, you will be required to read CP’s Code of Business
Ethics and electronically sign an acknowledgement that you have read and agree
to adhere to the Code of Business Ethics. You will be provided with mandatory
on-line training on CP’s Code of Ethics after the commencement of your
employment with the Company. In addition, your photograph will be posted in our
Talent Management database for the purpose of supporting the employee
development and succession planning processes.


You acknowledge that you are legally entitled to accept an offer of employment
with CP and that you have disclosed to CP any employment agreements with CN
relating to non-disclosure, non-compete and non-solicitation.


It is CP’s policy to honor all legally enforceable employment agreements an
employee has with third-parties, and to respect the intellectual property of
third parties. You therefore acknowledge that you will honour all
non-solicitation and non-disclosure agreements that you may have with CN and as
might otherwise be imposed by law.


Future Relocation
CP is a national organization with an extensive network in Canada and the U.S.
Based on operational needs; you may be required to relocate to another work
location on the system. As well, advancement opportunities may require
geographical relocation. Should you be faced with either situation, notice of
the need to relocate and assistance to do so will be provided to you in
accordance with corporate relocation policies.


Obtaining or Maintaining Qualification




--------------------------------------------------------------------------------




Provided you are medically fit for safety-critical positions, you may be
required to obtain a certification or to maintain your current certification /
qualification as locomotive engineer or conductor, as you may be called upon to
operate trains as and when required. This may involve operating trains away from
your normal work location.


Security Clearance
In accordance with Company Policy, all new hires are required to pass a security
clearance. This offer of employment is conditional upon the results.


If you have any questions regarding your benefits and other entitlements related
to this offer of employment, please call Kathie Brown, Assistant Vice President
Total Compensation, at (403) 319-6455.


This offer of employment is submitted to you for acceptance, and is valid
through March 15, 2013. Please sign and return the enclosed copy of this letter
and the completed CP New Hire Information form on or before that date to:


Kathie Brown
AVP Total Compensation
600 - 401 9th Avenue SW
Calgary AB T2P 4Z4


Nadeem, I look forward to your creative input, fresh perspective and positive
contribution.


I am confident that your skills will complement our team and that your career
with CP will be challenging and rewarding. We hope that you will join us!


Sincerely,


/s/ Mark Wallace


Mark Wallace
VP Corporate Affairs and Chief of Staff




Accepted:     /s/ Nadeem Velani    
(Signature)
Date: March 14th / 2013    


Contact Telephone #__________________________
            
Confirmation of Start Date: 2013/03/25    
(yy/mm/dd)




--------------------------------------------------------------------------------








